Citation Nr: 0625116	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral pes planus.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his employer


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1981.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  By decision of the Board in 
December 2004, the issues of entitlement to a rating in 
excess of 10 percent for the service-connected bilateral pes 
planus and entitlement to service connection for a low back 
disability were denied.  It was also determined that a 10 
percent rating was warranted for the service-connected right 
knee disability and that a 10 percent rating was warranted 
for the service-connected left knee disability.  

The Board's December 2004 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2005, the parties submitted a joint motion for 
partial remand in which it was indicated that the veteran did 
not wish to pursue an appeal relative to the claim for higher 
ratings for the service-connected knees.  With respect to the 
remaining two issues, it was requested that the Court vacate 
the Board's decision.  

The case was returned to the Board pursuant to a December 
2005 order of the Court wherein the joint motion was granted 
and the Board's December 2004 decision was partially vacated 
and the case was remanded to the Board for further action in 
compliance with the joint motion.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below.



FINDING OF FACT

The appellant's bilateral pes planus is manifested by 
subjective complaints of constant pain and pain on use; with 
clinical findings not showing the presence of marked 
deformity, swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected bilateral pes planus have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  In this case, the evidence of the 
present level of disability is found in the reports of VA 
examinations conducted in May 2002 and March 2003, in VA 
outpatient treatment records, and in the appellant's 
September 2004 videoconference hearing testimony, as well as 
in the various written statements submitted by the appellant 
and his representative.

The appellant contends that his bilateral pes planus is more 
severely disabling than the current evaluation reflects.  He 
maintains that his bilateral pes planus condition warrants an 
evaluation in excess of the currently assigned 10 percent 
rating.

The appellant testified at his September 2004 Board 
videoconference hearing that he had constant foot pain all 
day and that his feet would swell periodically throughout the 
day.  The appellant further testified that the pain was on 
the sides of both feet, as well as the middle and back.  He 
said that he took Tylenol for the pain two or three times a 
day.  See Hearing Transcript p. 3.  The appellant's employer 
reported observing the appellant in pain for which he took 
medication.  The employer stated that the appellant moved 
more slowly than he did, even though they were the same age.  
See Hearing Transcript p. 4.  The appellant further testified 
that he had muscle cramping and spasms in his feet at least 
three times per day.  See Hearing Transcript p. 10.

Review of the appellant's VA treatment records reveals that 
the appellant complained of foot pain in May 2002.  An 
October 2002 podiatry clinic note indicates a chief complaint 
of nails that were painful in shoes or on ambulation; the 
nails were debrided.  On physical examination, no 
contributing deformities were noted.  An October 2002 problem 
list did not include pes planus.  In December 2002, the 
appellant underwent a diabetic foot examination; there were 
no abnormal findings.  In February 2003, the appellant was 
again seen in the podiatry clinic for complaints of a nail 
condition.  He reported pain in his arches and said that 
inserts did not help.  In May 2003, the appellant complained 
of intermittent shooting pains in his feet and hands of three 
months duration.

On VA foot examination in May 2002, it was noted that the 
examiner reviewed the claims file.  The appellant complained 
of pain along the arch to the heels bilaterally with 
stiffness and pain on first weightbearing in the morning.  He 
complained of occasional mild swelling of the foot and 
occasional redness over the metatarsal heads bilaterally.  He 
reported needle-style pain on prolonged standing.  The 
appellant stated that he was intolerant of the shoe inserts 
and that he was not receiving any therapy for his feet.  On 
physical examination, the appellant demonstrated flexible 
Grade II pes planus bilaterally.  There was marked tenderness 
over the plantar ligament insertions at the metatarsal head 
and calcaneal insertions.  There was decreased sensory 
testing.  Radiographic examination was unremarkable.  The 
examiner rendered diagnoses that included flexible pes planus 
and plantar fasciitis.

A September 2004 statement from Kevin Dodson, D.P.M., was 
received by the Board in September 2004, but it was not 
associated with the claims folder until after the Board's 
December 2004 decision had been issued.  Dr. Dodson indicated 
that he had examined the veteran in August 2004.  It was 
reported that the veteran had collapsing pes plano valgus 
foot structure which caused pain with ambulation.  Various 
arch supports had been tried without providing significant 
relief.  Supportive shoes and accommodative insoles were 
recommended.  It was opined that the veteran would most 
likely continue to suffer from intermittent chronic pain due 
to this disability.

Turning to the rating criteria, there are a number of 
Diagnostic Codes specifically pertaining to the feet.  
Diagnostic Code 5276 pertains to the veteran's service- 
connected disability.  It provides that moderate symptoms 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo-achillis, pain on manipulation and 
use of the feet, bilateral or unilateral is to be rated at 10 
percent.  Severe symptoms with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities is to be rated at 20 percent for 
unilateral involvement; bilateral involvement to this degree 
is to be rated at 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  The appellant's bilateral foot disability has 
been assigned a 10 percent evaluation under Diagnostic Code 
5276.

The clinical evidence of record does not show that the 
appellant suffers from any specific foot deformity such as 
hammertoes or high arch clawfoot.  There is no objective 
evidence of marked deformity (pronation, abduction, etc.).  
While there is some evidence of pain on use, along with the 
presence of marked tenderness over the plantar ligament 
insertions, there is no indication of swelling on use or pain 
accentuated on manipulation and use, or callosities 
characteristic of flatfoot.  In particular, the Board notes 
that Dr. Dodson's statement that the veteran suffered from 
collapsing pes plano valgus foot structure does not 
demonstrate the presence of marked deformity to include 
pronation or abduction.  Therefore, when considering whether 
a higher rating may be assigned under Diagnostic Code 5276, a 
higher rating is not warranted.  The preponderance of the 
evidence is against the claim.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the bilateral foot 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected bilateral pes planus has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for pes planus, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any recent hospitalization for any 
foot disability, and he has not demonstrated marked 
interference with employment.  The appellant has not offered 
any objective evidence of any symptoms due to the foot 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April 2002 prior to the initial AOJ decision in 
July 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2002 as well as a statement 
of the case in December 2002, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess, supra. 

Here, as service connection has been granted for bilateral 
pes planus, the claim of service connection has been 
substantiated.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher rating, and there is no effective date question 
currently before the Board.  Consequently, a remand is not 
required to address any notification requirement.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA treatment records 
and a statement from the veteran's private physician have 
been obtained and the veteran presented testimony at a 
September 2004 video hearing before the undersigned member of 
the Board.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA foot examination in May 2002.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral pes planus is denied.


REMAND

The veteran contends that VA erred by failing to grant 
entitlement to service connection for a low back disability.

It was noted in the December 2005 joint motion that the 
veteran's service medical records contain evidence of a back 
injury in February 1980.  Thereafter, an x-ray report of the 
low back revealed spina bifida of the transitional vertebra.  
It was further noted that the L5 abnormality reported in the 
February 1980 x-ray report appeared to be the same condition 
that was noted with regard to current medical disability 
relating to the L5 vertebra.  

In this regard, post-service medical records show that the 
veteran underwent a laminectomy and diskectomy in July 2001 
and that he was being treated for a herniated nucleus 
pulposus.  An MRI scan in 1999 had showed disc herniation at 
the L4-L5 level extending to the left and a repeat scan in 
April 2001 showed a much larger disc herniation at that 
level. 

Based on the above, it was concluded in the joint motion that 
the Board had failed to consider applicable provisions 
relative to aggravation of preexisting disorders.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Iowa City VA medical 
center, from the Rock Island VA 
outpatient clinic, and from Dr. Dodson.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should then schedule the 
appellant for a VA orthopedic 
examination by a physician who has the 
appropriate expertise to evaluate the 
veteran's claim.  The claims file must 
be reviewed by the physician prior to 
the examination and all necessary 
diagnostic tests should be accomplished, 
if deemed necessary.  Based on a 
complete review of the claims folder and 
the current examination, the physician 
should indicate whether a current 
diagnosis of spina bifida is warranted 
and, if so, provide an opinion as to 
whether it is at least as likely as not 
that the veteran's preexisting spina 
bifida was permanently worsened during 
service.  The physician should also 
render an opinion as to whether it is at 
least as likely as not that the 
veteran's current disc disease of the 
low back is related to the February 1980 
inservice injury.  In answering these 
questions, the physician must use the 
standard of proof provided by the Board.  
All factors upon which the VA opinion is 
based must be set forth in the written 
report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


